IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 MICHAEL CROSSEY, DWAYNE THOMAS,   : No. 108 MM 2020
 IRVIN WEINREICH, BRENDA WEINREICH,:
 AND THE PENNSYLVANIA ALLIANCE FOR :
 RETIRED AMERICANS,                :
                                   :
                Petitioners        :
                                   :
            v.                     :
                                   :
                                   :
 KATHY BOOCKVAR, SECRETARY OF THE :
 COMMONWEALTH, AND JESSICA         :
 MATHIS, DIRECTOR OF THE BUREAU OF :
 ELECTION SERVICES AND NOTARIES,   :
                                   :
                Respondents        :
                                   :

                                       ORDER


PER CURIAM

      AND NOW, this 21st day of August, 2020, the petitions of Proposed Intervenors

President Pro Tempore Joseph B. Scarnati, III, and Majority Leader of the State Senate

Jake Corman; Speaker of the House of Representatives Mike Turzai and Majority Leader

of the House Bryan Cutler (subsequently substituted by Speaker of the House of

Representatives Bryan Cutler and Majority Leader of the House Kerry Benninghoff) to

intervene in this matter are GRANTED; the petitions of Proposed Intervenors Republican

Party of Pennsylvania, the Republican National Committee, and the National Republican

Congressional Committee are DENIED, without prejudice to their ability to file briefs as

amicus curiae pursuant to Pa.R.A.P. 531.

      Chief Justice Saylor files a concurring and dissenting statement in which Justice

Mundy joins.